On Motion for Rehearing
Appellants, Landess, Pearson and Mills, have filed a motion for leave to file an amended brief. We have granted the motion and permitted the amended brief to be filed. We gave the appellees, Thomas, Nu-*507Grape Bottling Company, and Hulme the privilege of answering the amended brief. The action was granted by virtue of Rules 5, 431, 437, 469, 481, and 504, V.A.T.R.C.P. There is no need discussing the holding, because a careful study of the rules and the decisions cited thereunder will sustain the same.
In their motion for new trial, appellants •complain of our action in affirming the action of the trial court for many reasons. What we have said in the original opinion is sufficient to overrule the motion for new trial; except, we must grant the 12th and 13th points (amended) as brought forward in the amended brief. From what has been stated in the original opinion the appellee Hulme was guilty of operating the Nu-Grape pickup at a speed in excess of 30 miles per hour. Appellees, Nu-Grape Bottling Company, and Hulme, offered in evidence a picture which showed the maximum speed limit to be 30 miles per hour. They are bound by that testimony. Lock v. Morris, Tex.Civ.App., 287 S.W.2d 500, writ ref., n. r. e.
Under the evidence, it was shown that Hulme came over the brow of a hill at a rapid rate of speed. All of the witnesses who saw him testified as to his excessive speed, except Hulme. There can be no doubt that he traveled from the brow of the hill down into a level place, a distance of a minimum of 900 feet. At the time Hulme’s pickup struck the truck driven by Thomas, it was going so fast that it pitched around in the road and headed back in the same direction from which it was coming. The finding of the jury that Hulme was not driving the pickup at a greater rate of speed than a person of ordinary care and prudence would have driven or operated the same is contrary to the overwhelming weight and preponderance of the evidence and is clearly wrong. The jury had already convicted Hulme of failing to keep a proper lookout, and failure to keep the truck under proper control, and that each of such failures were a proximate cause of the collision with Thomas.
After the trial was over, Nu-Grape and Hulme filed a motion with the trial court requesting that Hulme be found guilty of passive negligence, and that they be granted indemnity against the appellants. The trial court granted such motion, and gave full indemnity to Nu-Grape and Hulme. The law of liability under Art. 2212, V.A.T.C.S. is discussed by the Texas Supreme Court in Austin Road Co. v. Pope, 147 Tex. 430, 216 S.W.2d 563, 565. Even with the jury finding that Hulme did not operate his' vehicle at a greater rate of speed than a person of ordinary prudence would have operated the same, the evidence clearly convicts each of the tortfeasors of wrongful conduct which joined and concurred in, bringing about the injury to Thomas. Quoting from Austin Road Co. v. Pope, we find the following:
“The evidence and jury findings herein clearly convict each of the tort-feasors of wrongful conduct which joined and concurred in bringing about the injury. Each party did more than merely create a condition under which the other negligently acted. The negligent conduct of each was a proximate cause of the collision and the injury inflicted was by their joint and concerted action. The act of neither was the sole proximate cause. Both tortfeasors were present on the scene, either in person or by representatives, and each participated in the wrong. Either one or both might have prevented the wrong. Neither did. Each owed the other the same due care, and each owed the duty to exercise ordinary care for the safety of the injured party. Both violated these duties. Consequently, each was guilty of the same quality of negligence toward the injured workman. Thus they stand in pari delicto with each other and must, under the statute, share equally the burdens arising from their wrongful conduct. Texas Power & Light Co. v. Stone, Tex.Civ.App., 84 S.W.2d 738, writ refused; Dallas Ry. & Terminal *508Co. v. Harmon, Tex.Civ.App., 200 S.W.2d 854, writ refused. Therefore, the Court of Civil Appeals correctly reformed the judgment for contribution in favor of Pope so as to award him recovery against the Austin Road Company for one half the amount of the judgment recovered by Jackson.”
The appellants’ amended points 12 and 13 are sustained, and the judgment of the trial court granting indemnity to Nu-Grape and Hulme as against the appellants is reversed and rendered; otherwise, the judgment of the trial court is affirmed.
Appellants and appellees will have fifteen days from this date to file a motion for rehearing.